I concur in the opinion of Mr. Justice Holt except that I cannot agree that "the expert testimony of bridge designers and builders should have been received." The ruling on that question seems to me well within the broad discretion of the trial court. I would be loath to hold that either the exclusion or reception of such evidence in a case of this kind would be prejudicial error.
I feel that both controlling issues, negligence and proximate cause, were fairly for the jury. On the facts, the case seems to me reasonably within the rules of La Londe v. Peake,82 Minn. 124, 125, 84 N.W. 726, 727:
"Where several acts or conditions of things, one of them the wrongful act or omission of the defendant, produce the injury, and it would not have been produced but for such wrongful act or omission, such act or omission is the proximate cause of the injury, if it be one which might reasonably be anticipated as a natural consequence of the act or omission."
Unless it can be said as matter of law that consequences of the kind this case exhibits could not have been reasonably anticipated, there is a jury question. To me the facts do not permit that determinative negation.
Upon defendant rested the duty to exercise a degree of care commensurate with the circumstances and attendant danger. Relatively, that is but ordinary care. But absolutely, in the case of this high bridge, constructed according to standards of horse and buggy days, no one could properly criticize a jury for concluding that a high degree of care was required. *Page 387